Title: From George Washington to Henry McCoy, 23 December 1793
From: Washington, George
To: McCoy, Henry


          
            Mr McKoy
            Philadelphia Decr 23d 1793.
          
          You may well conceive how di⟨s⟩appointed and vexed I have been at the manner in which
            your plowing has been carried on since the rains, which set in the
            latter end of October, put the ground in order to be flushed. Had you forgot the
            repeated charges I gave you on this head, and the early attempts that were made, but
            discontinued, on account of the drought, and the hardness of the ground? Did you forget
            that I told you there were three fields to flush up this fall; and that all of them, but
            one in particular was so wet that it was almost impos⟨sib⟩le to work it after the rains
            set in, ⟨unti⟩ll late in the Spring? And did you forget moreover that I charged you to
            have your ⟨illegible⟩ in order, that not a moment might be lost
            when the ground was in such a state as to admit plowing to advantage? How durst you ⟨illegible⟩ disobey this order, and instead of bringing the whole
            force of your plows to ⟨illegible⟩ employ them now & then
            only—or one or two a week, as if it were for amusement? thereby doing everything which
            was in your power to derange my whole plan for the next year; the probability now being,
            that the frosts—the Snows and the Rains of the Winter, which makes the ground at Dogue
            Run extremely wet & heavy, will prevent your plowing till the spring months; when
            the Oats, & Buck Wheat for Manure, ought to be sown; & Corn planting will be
            coming on.
          What excuse can you have fo⟨r⟩ this neglect? Was it the great quantity of Corn you
            made? God knows there will be little enough of that I fear; Was it the great quantity of
            Meadow you prepared in the Mill swamp? Of this you did nothing—In short, since the month
            of October, the principal part of your work seems to ha⟨ve⟩ been to level a little dirt
            that was thro⟨wn⟩ out of the Ditch below your House. I bore more of this when I was at
            home ⟨than⟩ I should have done, on account of the ⟨ill⟩ness with which you were
            afflicted. but I now desire you to be impressed with this belief; that the person who
            has now undertaken the superintendency of my Estate is a man of property, of good
            character, and well skilled in the business he is employed in; and that he is not only
            vested with authority, but has it in positive orders, that if you are not attentive to
            your business in all its parts. If you are not constantly at home, & with your
            people; and executing with fidility & strictness, the articles to which you are
            bound by the agreement you have entered into (and which he is in possession of) to turn
            you of[f] the Plantation at any season of the year without paying you a shilling. My money is to be paid, and the allowances are to be
            made, for services which are expressed, & stipulated on your
            part—If these are rendered with industry and good faith, the obligations on mine shall
            be fulfilled with great punctuality. But If I suffer by your neglect, you shall not
            benefit by the money of one, who wishes to be your friend, if your conduct will entitle
            you to it from Yours
          
            Go: Washington
          
        